68 Mich. App. 654 (1976)
243 N.W.2d 708
SCHOOLCRAFT COUNTY BOARD OF COMMISSIONERS
v.
SCHOOLCRAFT MEMORIAL HOSPITAL BOARD OF TRUSTEES
Docket No. 25283.
Michigan Court of Appeals.
Decided April 27, 1976.
*655 Gifford D. Smith, Prosecuting Attorney, for plaintiff.
Patrick B. Kelly, for defendant.
Before: DANHOF, P.J., and D.E. HOLBROOK and ALLEN, JJ.
Leave to appeal denied, 397 Mich 838.
PER CURIAM.
The origin of this suit stems from a vacancy on the Schoolcraft Memorial Hospital Board of Trustees [hereinafter defendant] created by the resignation of the hospital's chief executive and board member. Plaintiff, Schoolcraft County Board of Commissioners, sought to appoint one of its members to the defendant board. Defendant insisted that plaintiff should appoint to the hospital board the new chief executive of the hospital. Plaintiff brought this declaratory judgment action to resolve the dispute. The lower court ruled that although plaintiff could not appoint one of its own members to the defendant board, it was not required by statute to appoint the new chief executive. This appeal followed.
The issue is whether statutory law required continuous appointment of the chief executive officer of a county hospital to the hospital board of trustees.[1] The involved statute provides:
"If a majority of all the votes cast upon the question are in favor of establishing a county public hospital, the *656 board of commissioners shall proceed at once to appoint 9 trustees chosen from the citizens at large of the county with reference to their fitness to such office, 1 of whom shall be the chief executive officer of the hospital and not more than 3 of whom may be licensed physicians, who shall constitute a board of trustees for the public hospital. The trustees shall hold their offices until the end of the next following calendar year. In September, prior to the expiration of their terms of office, the board of trustees shall submit to the board of commissioners the names of not more than 2 qualified candidates for each appointment or reappointment. The board of commissioners, at its October meeting, shall appoint for terms commencing next January 1, 3 trustees for 2 years, 3 trustees for 4 years and 3 trustees for 6 years. As terms expire thereafter appointments shall be made for 6 years in the same manner. Appointments to unexpired terms shall be made in the same manner. All appointments and reappointments shall meet general eligibility qualifications hereinbefore stated." MCLA 331.153; MSA 14.1133.
Plaintiff and the lower court take the position that the statute requires a county board of commissioners to appoint the chief executive officer of a county hospital to the initial hospital board of trustees but does not dictate that the board of commissioners appoint the chief executive to any subsequent board of trustees. Defendant asserts that the statute makes no such distinction between the initial and subsequent boards, and that the history and language of the statute manifest a legislative intent that the chief executive must be appointed to any and all boards.
Each respective position of the litigants is not without some foundation and it is the Court's function to determine what the Legislature truly intended. Aikens v Department of Conservation, 387 Mich 495, 499; 198 NW2d 304 (1972), Kizer v Livingston County Board of Commissioners, 38 *657 Mich App 239; 195 NW2d 884 (1972). As stated by our Supreme Court in In re School District No. 6, Paris and Wyoming Townships, Kent County, 284 Mich 132, 143-144; 278 NW 792 (1938):
"That intention is to be drawn from an examination of the language of the act itself, the subject matter under consideration, and the scope and purpose of the act. It is necessary to consider other statutes which may have preceded it or which relate to the same subject. The act should be so construed that all of its provisions may be rendered harmonious and recourse may be had to the history of the legislation upon the subject matter of the act."
The statute places authority with the county board of commissioners to appoint and reappoint members to a county hospital board of trustees. However, it is evident that the statute places certain limits on the board of commissioners respecting the initial selection of members to a county hospital board. First, all members must be citizens of the involved county. Secondly, all must be fit to hold office. Thirdly, no more than three members may be licensed physicians. Finally, one member "shall be the chief executive officer of the hospital * * *". The issue thus becomes whether the Legislature intended that these requirements should apply to subsequent boards of trustees.
We conclude that it did. It is true that the above requirements are not expressly repeated in other parts of the statute, particularly the part relating to subsequent appointments.[2] However, the last sentence of the subject provision reads that "all appointments and reappointments shall meet general *658 eligibility qualifications hereinbefore stated * * *". This Court believes that when the Legislature referred to "general eligibility qualifications hereinbefore stated" it was speaking of the requirements set forth in the first sentence of the statute. In other words, the county board of commissioners may not appoint an individual to any board who is not a citizen of the involved county. Nor may the commissioners appoint more than three licensed physicians to any board. By the same token, the commissioners must appoint the present chief executive officer to fill the vacancy created by the resignation of the former chief executive officer. This view is further supported by the history of this legislation. From its original enactment in 1913[3] until amended in 1971,[4] the instant law contained a clause which expressly prohibited practicing physicians from being elected to the board of trustees of a county hospital. We find it inconceivable that the Legislature intended to permit the county board of commissioners to appoint an unlimited number of physicians to any board other than the initial board, after having explicitly barred physicians from membership for such an extended period of time. Clearly, the Legislature intended that the maximum of three physicians should apply to any board, be it the first or subsequent boards. It follows that the provision for mandatory inclusion of the chief executive officer on the first board, found in the same sentence which limits member physicians, applies to all boards as well. The trial court erred in ruling that plaintiff is not required to appoint the present chief executive officer of the Schoolcraft Memorial Hospital to the board of trustees. *659 However, as noted earlier, the trial court was correct in determining that the vacant position could not be filled by a member of the County Board of Commissioners.
Affirmed in part, reversed in part. No costs, neither party having prevailed in full and a public question being involved.
NOTES
[1]  Plaintiff effectively concedes, and the Court agrees, that the lower court correctly determined that a member of the county board of commissioners may not simultaneously be a member of the county hospital board of trustees. MCLA 46.30a; MSA 5.353(1), MCLA 331.154; MSA 14.1134.
[2]  We agree with plaintiff that punctuation can be significant in ascertaining the meaning of a statute, but find such not to be controlling in the case. Nor do we perceive any policy considerations being jeopardized by our decision.
[3]  1913 PA 350.
[4]  1971 PA 167.